Appeal by the defendant from a judgment of the County Court, Westchester County (Cacace, J.), rendered June 28, 2006, convicting him of criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial because of prosecutorial misconduct is unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, does not require reversal (see People v Hearns, 33 AD3d 722 [2006]; People *820v Davis, 28 AD3d 787 [2006]). Mastro, J.P., Ritter, Garni and McCarthy, JJ., concur.